          Case 1:20-cr-00089-DLC Document 26 Filed 03/29/21 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION

    UNITED STATES OF AMERICA,                                  CR 20–89–BLG–DLC

                 Plaintiff,

         vs.                                                            ORDER

    TIMOTHY WAYNE CONTRERAZ,
    JR.,

                 Defendant.

       On March 17, 2021, Defendant Timothy Wayne Contreraz, Jr. filed a

Motion to Suppress. (Doc. 22.) Contreraz informed the Court that the

Government objected to the motion. (Id.) The Court’s scheduling order provided

the Government with seven calendar days1 to file any response. (Doc. 15 at 6 as

modified by Doc. 19 at 3.) Seven days have now come and gone. Accordingly,

       IT IS ORDERED that the Government shall file a notice with the Court on

or before close of business on March 30, 2021. In this notice, the Government

shall indicate whether the motion is opposed and whether it intends to file a

response. The Court will entertain an appropriate motion for an extension of the

Government’s brief up until close of business on March 30, 2021.


1
 Seven calendar days is shorter than the Court’s typical allotment of 14 days for a response.
This change was made given the somewhat truncated time between the Court’s preliminary
pretrial conference and the initial trial setting. At that conference, the Court called all parties’
attention to the shorter response deadline.
                                                   1
 Case 1:20-cr-00089-DLC Document 26 Filed 03/29/21 Page 2 of 2



DATED this 29th day of March, 2021.




                               2
